IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20203
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAIRO ALVAREZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-210-2
                      --------------------

                           December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jairo Alvarez has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Alvarez has filed a response

requesting to proceed pro se.     Our independent review of the

brief, the record, and Alvarez’ response discloses no

nonfrivolous issue in this direct appeal.       Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20203
                               -2-

Alvarez’ motion to proceed pro se is DENIED.   See United States

v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).